UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-8542



LAMONT JACKSON,

                                            Plaintiff - Appellant,

          versus

SEWALL B. SMITH; JOSEPH WILSON; MAURICE
MIDDLETON; THOMAS COUNCIL; ROSS HURLEY; SAMUEL
LEE; WALLY BARNES; ALLEN LONG; LILLIAN
WILLIAMS; SEIGFRIED PRESBURY; WESLEY CARTER;
SERGEANT CUNNINGHAM; T. STEWART; SERGEANT
HICKS; SERGEANT MADDOX; L. KENT; T. CARTER,
Sergeant, all in their official and individual
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Daniel E. Klein, Jr., Magistrate Judge. (CA-93-4003-JFM)

Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Jackson, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order (1) entering

judgment pursuant to a jury verdict for Defendants on (a) a claim

of excessive use of force by a correctional officer and (b) a claim

that conditions of confinement violated the Eighth Amendment; and

(2) granting Defendants' motion for judgment as a matter of law on
a claim that placement in isolation violated a liberty interest

protected by the Due Process Clause. We have reviewed the record

and find no reversible error. Accordingly, we affirm. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3